Smith, J.
(dissenting):
I dissent. Briefly, my idea is that the statutory provision that the bond could not be required for more than a year does not mean that the defendant could not be held more than a year where he refused to give bond. I think there is a marked difference in the two situations. Here is the way I look at it: If the defendant was unable to give bond and was held a year that would be one thing. If he did give bond, as required by the statute, that would be another thing. Obviously it would be difficult to obtain sureties on a bond to keep the peace where the bond was to run indefinitely. Where a man is able to give a bond and refuses to do so that is another situation. The fact that he is able to give bond and refuses to do so is some evidence to me that he is still in a frame of mind which makes it dangerous for him to be at large. I dislike to be responsible for turning a man in that frame of mind out into society. As noted in the opinion, there are no cases bearing on this. It is an original proceeding and this court should exercise some discretion in view of the entire record. This man has not been kept in jail. He has kept himself in jail.